Citation Nr: 0913529	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent 
for chronic sprains and avulsion, right foot.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for a right shoulder 
muscle group disability.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1993, 
February to May 2003, and December 2003 to April 2005, and 
also served in the Army Reserve and National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In October 2007, the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective October 16, 2006, 
which was recognized as the date of claim.  The RO also 
denied service connection for a right foot condition and 
bilateral hearing loss.  After the Veteran disagreed with 
each determination, the RO in October 2007 increased the 
rating for PTSD to 30 percent, effective October 16, 2006.  
As the Veteran did not indicate that he was satisfied with 
the 30 percent rating for PTSD, that issue is before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded).

In December 2007, the RO granted service connection for 
chronic sprains and avulsion, right foot and right ankle and 
assigned separate 10 percent ratings, also effective October 
16, 2006.  In his December 2007 notice of disagreement (NOD), 
the Veteran's attorney listed the issues being appealed as 
entitlement to higher ratings for right and left foot 
disabilities.  In a January 2008, the RO sent the Veteran and 
his representative a letter noting that service connection 
had not been established for a left foot disability and 
asking that they clarify whether they intended to claim 
service connection for a left foot disability.  No response 
was received.

As the Veteran did not disagree with the rating assigned for 
the right ankle disability, that issue is not before the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 
20.201, 20.302(a) (2008).  

In July 2008, the RO denied service connection for peripheral 
neuropathy, a right shoulder condition, and a right shoulder 
muscle group disability.  


FINDINGS OF FACT

1.  The Veteran's PTSD causes restricted range of affect and 
impaired social relationships including his marriage; most of 
his global assessment of function (GAF) scores were 55; he 
does not, however, have deficiencies in most of the areas of 
work, school, family relations, judgment and thinking.

2.  The Veteran's chronic sprains and avulsion of the right 
foot have caused no more than moderate impairment.

3.  The Veteran does not have hearing loss disability of 
either ear as defined by VA.

4.  There is no evidence that current peripheral neuropathy 
may be related to service.

5.  There is no evidence that a current right shoulder 
disability may be related to service.

6.  There is no evidence that a current right shoulder muscle 
group disability may be related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for an initial rating higher than 10 percent 
for chronic sprains and avulsion, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2008).

3.  The criteria for service connection for peripheral 
neuropathy have not been met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for service connection for a right shoulder 
condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.

5.  The criteria for service connection for a right shoulder 
muscle group condition have not been met.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As indicated above, the appeals for higher ratings for PTSD 
and a right foot disability arise from disagreement with the 
initial ratings assigned after the grants of service 
connection for these disabilities.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

In a pre-rating April 2008 letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection for peripheral neuropathy, right shoulder 
condition, and right shoulder muscle group condition.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the April 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA treatment records.  In addition, the Veteran 
was afforded VA examinations as to the severity of his PTSD 
and right foot disability, as well as a VA audiological 
examination.  

The Veteran was not afforded a VA examination as to the right 
shoulder or peripheral neuropathy claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

As discussed below, the record contains vague reports of 
possible right shoulder disability first noted more than a 
year after service.  The Veteran has not reported a 
continuity of symptoms or any pertinent disease or injury in 
service.  There is no other evidence that a current 
disability of the shoulders or peripheral nerves may be 
related to service.  Therefore, he has not met the threshold 
for triggering VA's duty to obtain an examination or medical 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In developing the Veteran's claim, the RO attempted to obtain 
his service treatment records (STRs), but was only able to 
obtain some of these records.  With the exception of a report 
of medical assessment dated in March 2005, none of the 
available records pertain to the period since 1994.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

This, however, does not lower the legal standard for proving 
a claim; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Id.

Where STRS are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In an August 2007 formal 
finding of unavailability of service records, the RO 
described the four requests it had made for the Veteran's 
STRS, from sources including the NPRC and various Army and 
Reserve sources.  The service department has reported that it 
conducted an "extensive" search of Nebraska National Guard 
records without success.  In addition, in an August 2007 
letter, the RO contacted the Veteran, advised him that it had 
been unable to obtain STRs, asked him to submit any such 
records in his possession, advised him of alternate sources 
of information, and told him that he could submit records 
from these sources or ask VA to assist him in obtaining 
records from those sources. The Veteran did not respond, and 
the RO subsequently issued its formal finding of 
unavailability of service records.  Thus, the RO searched 
alternate sources of records, informed the Veteran that this 
search had been unsuccessful, and complied with the duty to 
assist in this regard.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings and for 
service connection are thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders.

Under the general rating formula, a 30 percent rating is 
warranted for PTSD where the disorder is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

The criteria for a 50 percent rating are met if there is 
occupational and social impairment with reduced reliability 
and productivity.  Bowling v. Principi, 15 Vet. App. 1, 11 
(2001).  While most of the symptomatology in the VAOPT notes 
indicates that the Veteran has symptoms in the criteria for a 
30 percent rating such as depressed mood and sleep 
impairment, and that he does not have most of the symptoms in 
the criteria for a 50 percent rating, such as abnormal 
speech, frequent panic attacks, or impaired judgment or 
abstract thinking, the September 2007 VA PTSD examination 
listed numerous symptoms of persistent reexperiencing of the 
traumatic event, persistent avoidance or stimuli associated 
with the trauma and numbing of general responsiveness 
including restricted range of affect, and persistent symptoms 
of increased arousal.  

The September 2007 VA examination report also indicated that 
the disturbances cause clinically significant distress or 
impairment in social, occupational or other important areas 
of functioning.  The VA examiner indicated that while the 
Veteran's PTSD symptoms did not cause problems in maintaining 
his occupational functioning, it did cause more conflict in 
his marriage.

In addition, the Veteran's global assessment of function 
scores (GAFs) of 55 in October and November 2006 are 
indicative of moderate impairment that is consistent with a 
50 percent rating, while his score of 63 on the September 
2007 VA examination is at the low end of the category for 
mild impairment.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2008).

Thus, with reasonable doubt resolved in favor of the Veteran, 
a 50 percent rating is granted from the effective date of 
service connection.

However, the VAOPT records and September 2007 VA PTSD 
examination do not reflect the deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood required for a 70 percent rating.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).  Speech, orientation, 
and thought processes, and memory were normal, and there were 
no panic attacks or suicidal thoughts.  Thus, since the 
Veteran did not have deficiencies in any of the areas needed 
for a 70 percent rating, or the inability to establish and 
maintain effective relationships or overall occupational or 
social impairment required for such a rating, that rating is 
not warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.

Right Foot

The Veteran's chronic sprains and avulsion, right foot, are 
rated under 38 C.F.R. § 4.71a, DC 5284, applicable to 
"other" foot injuries.  Under DC 5284, a moderate foot 
injury warrants a 10 percent rating, a moderately severe foot 
injury warrants a 20 percent rating, and a severe foot injury 
warrants a 30 percent evaluation.  The terms "moderate" 
"moderately severe, and "severe" are not defined in the 
rating schedule.

An October 2006 VA primary care clinic note reports that the 
Veteran experienced occasional popping noise and pain of the 
right foot, and that the foot appeared to be without edema or 
eccymosis.  An October 2006 VA outpatient treatment (VAOPT) 
record note indicated that the Veteran indicated that a brace 
was not helping his right foot symptoms.  

On the December 2007 VA examination, there was no swelling, 
heat, or redness.  There was pain, stiffness, fatigability, 
weakness, and lack of endurance, which occurred while the 
Veteran was standing and walking.  The examiner indicated 
that the Veteran could stand for 15-30 minutes, could walk 1/4 
of a mile, and no assistive devices were needed.  There was 
no objective evidence of swelling, instability, weakness, 
abnormal weight bearing, skin or vascular abnormality, muscle 
atrophy, or other deformity, but there was objective evidence 
of painful motion and tenderness.

The Veteran reported that the effects of the right foot and 
ankle disabilities on his occupation were decreased mobility, 
lack of stamina, and pain, and that he had been assigned 
different duties as a result with increased absenteeism.  It 
was reported later in the examination, however, that the 
Veteran had been employed as a lineman for 20 years and had 
missed no time from work.  

The effects of the disabilities on the Veteran's shopping and 
travelling were estimated to be mild.  Its effect on driving, 
chores and recreation was moderate, and on exercise and 
sports, severe.  The disability was found to have no impact 
on feeding, bathing, dressing, toileting, or grooming.  

Eversion was a normal 0 to 20 degrees with no pain and 
inversion was a normal 0 to 30 degrees with pain beginning at 
20 degrees.  There was no loss of motion with repetitive 
range of motion due to pain, fatigue, lack of endurance, 
incoordination, or weakness.

Determining the appropriate rating for the Veteran's right 
foot disability is complicated by the fact that the VA 
examiner and RO considered the Veteran's right foot and ankle 
disabilities together, but the issue of the propriety of the 
initial rating for the Veteran's right ankle disability is 
not on appeal.  The RO assigned a 10 percent rating "in 
consideration of the range of motion along with pain, 
weakness and related findings of the right ankle" 
notwithstanding that a rating was being assigned for the 
right foot disability.  

The Veteran's right foot disability would not appear to be 
properly rated on the basis of limitation of motion, because 
the motion of the foot is related to the ankle joint and such 
impairment is compensated by the evaluation provided for the 
ankle disability.  However, given that the RO rated the 
Veteran's foot disability based at least partly on the basis 
of pain on motion, the Board notes that for disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 
pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

While there was pain, stiffness, fatigability, weakness, and 
lack of endurance, these did not limit the inversion or 
eversion of the foot, which were normal.  Moreover, there was 
no edema, eccymosis, swelling, heat, redness, abnormal weight 
bearing, skin or vascular abnormality, muscle atrophy, or 
other deformity of the foot.  

Significantly, the VA examiner found that the impact of the 
right foot and ankle disabilities on daily activities was 
predominantly between non-existent and moderate.  While the 
impact on sports and exercise was severe, the impact on the 
usual activities of daily life was no more than moderate.  
Disabilities ratings are intended to compensate for reduced 
earning capacity, rather than on their limits to recreational 
activities.  38 U.S.C.A. § 1155.  Hence, the impact of the 
disability on sports and exercise is less significant than 
its impact on the activities of daily living necessary to 
earn a living, such as the ability to groom and prepare for 
work, to travel to a job, and engage in the usual activities 
of that job.  These latter activities are either not limited 
or no more than moderately limited and the disability has not 
caused lost time from work.

In addition, the Veteran is not entitled to a higher rating 
based on any other potentially applicable diagnostic code.  
There is no evidence of flatfoot or clawfoot warranting a 
higher rating under DCs 5276 or 5278.  Moreover, October 2006 
and September 2007 foot X-rays were normal, with the 
September 2007 VA examiner indicating that there was no 
malunion or nonunion of the tarsal or metatarsal bones; 
therefore a higher rating is not warranted under DC 5283.

For the above reasons, the evidence is against a finding that 
the disability approximates the criteria for a rating higher 
than 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
Veteran's PTSD and right foot disability are contemplated by 
the applicable rating criteria.  PTSD is manifested by 
difficulties in social relationships and the right foot 
disability is manifested by moderate disability; symptoms 
that are contemplated in the rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required.

Based on the foregoing, the Board concludes that an initial 
50 percent rating is warranted for PTSD, but that the 
preponderance of the evidence is against an initial rating 
higher than 50 percent for PTSD and an initial rating higher 
than 10 percent for chronic sprains and avulsion, right 
ankle.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App at 55-57.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not generally competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed service connection for peripheral 
neuropathy, a right shoulder condition, a right shoulder 
muscle group condition, and bilateral hearing loss.  However 
the evidence reflects that the Veteran has not had any of the 
disabilities for which he has claimed service connection.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Right Shoulder, Peripheral Neuropathy

The March 2005 Report of Medical Assessment contains no 
reports of right shoulder disability or peripheral neuropathy 
and a nurse practitioner indicated that the Veteran had not 
complaints to address.

A June 2006 VA primary care note indicates that the Veteran 
had no current complaints but wanted to establish contact 
with the VA health system.  He underwent a physical 
examination.  Review of the musculoskeletal system was 
negative, and the assessment was, "Health is excellent and 
no complaints."  Subsequent VAOPT notes refer to the 
Veteran's right foot and ankle and his psychiatric symptoms, 
but neither peripheral neuropathy nor right shoulder 
symptoms.  

The Veteran's initial claim for VA benefits was received in 
October 2006 and made no mention of disabilities of the right 
shoulder or peripheral nerves.

The initial suggestion of a right shoulder disability or 
peripheral neuropathy is found in treatment records from a 
private chiropractor, Dr. Shrock.  These records show that in 
December 2006, the Veteran complained of neck pain, headaches 
and tingling into his fingers.  He underwent a wrist and 
shoulder adjustment.  The diagnoses were 723.1 (cervicalgia), 
784.0 (headache), and 724.1 (thoracic spine pain).  
International Classification of Diseases, 9th Revision and 
Current Procedure Codes.  A January 2007 note indicates that 
the Veteran was "90+% improved."  However, there was no 
reported history, and the diagnoses suggest that they 
symptoms were attributed to conditions other than peripheral 
neuropathy or a disability of the right shoulder or a muscle 
group thereof.  

In addition, the September 2007 VA psychiatric examiner, 
noted the Veteran's complaints of shoulder problems, but did 
not list shoulder problems in the Axis III diagnosis, which 
indicates non-psychiatric disabilities.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2008).  Rather, 
he indicated only foot problem, headaches, and hearing 
problems.

In the Veteran's February 2008 claim, he requested service 
connection for peripheral neuropathy, a right shoulder 
condition, and a right shoulder muscle group condition.  
Neither the Veteran nor his representative identified any 
specific symptomatology or history in the claim, NOD, or 
substantive appeal.  

The September 2007 VA PTSD examination report indicates that 
the Veteran's past medical history included right foot pain, 
hearing problems, headaches, and shoulder and neck problems.  
Thus, the Veteran has reported non-specific symptoms relating 
to the shoulder.

Moreover, the other medical evidence does not indicate the 
presence of peripheral neuropathy or a disability of the 
right shoulder or any muscle group thereof.  

A December 2007 orthopedic clinic note indicated that the 
Veteran's chief complaint was that his right ankle hurt, and 
the only assessment was right ankle pain.  A January 2008 
primary care clinic note contains an assessment of high 
osteoarthritis (OA), but does not identify any specific part 
of the anatomy.

The Veteran is competent to report his current symptoms, and 
his report of symptoms in December 2006 and September 2007 
are competent.  Service connection, however, also requires 
evidence linking the current symptoms to a disease or injury 
in service.  The Veteran has not reported any injury or 
disease in service, nor has he reported a continuity of 
symptomatology dating to service.

The clinical and examination records provide no evidence 
linking a shoulder disability or peripheral neuropathy to 
service.  Hence essential elements of the claims are not 
demonstrated, and those claims must be denied.



Hearing Loss

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In the March 2005 Report of Medical Assessment, the veteran 
indicated that he had no conditions limiting his ability to 
work in his primary military specialty.  Hearing loss was not 
mentioned.  As previously reported, a nurse practitioner 
indicated that the Veteran had no complaints to address.

In his October 2006 claim, the Veteran reported treatment for 
hearing loss from February 2004 to March 2005, while serving 
in Kuwait

On the September 2007 VA audiological examination, the Veteran 
denied any ear pathology, treatment, associated medical 
conditions, or vertigo.  On audiological examination, none of 
the Veteran's pure tone thresholds, at each of the relevant 
thresholds in both ears, were greater than 20 decibels, and 
speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The VA examiner indicated that pure tone 
audiometry for both ears revealed normal hearing sensitivity 
across frequencies in both ears, with the exception of mild 
hearing loss at 6000 HZ in the left ear only, and the results 
obtained were felt to be valid indicators of true organic 
hearing.  

There is no other evidence of hearing loss in the record.

Thus, the evidence reflects that the Veteran does not have 
hearing loss of either ear under VA law.  While the Veteran 
complained of hearing problems, the determination of whether 
a Veteran's hearing impairment constitutes hearing loss for 
VA purposes is determined by a mechanical application of 
definition found in 38 C.F.R. § 3.385 to audiometric testing 
results.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  As this application of the applicable regulation 
reflects that the Veteran does not have current bilateral 
hearing loss under VA law, his claim for service connection 
for this disability must be denied.

For the foregoing reasons, the preponderance of the evidence 
is against the claims for service connection for service 
connection for peripheral neuropathy, right shoulder and 
right shoulder muscle group disabilities, and bilateral 
hearing loss.  The benefit-of-the-doubt rule is therefore not 
for application with regard to these claims, and each claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 53.


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, effective October 16, 2006.

Entitlement to an initial rating higher than 10 percent for 
chronic sprains and avulsion, right foot is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to service connection for a right shoulder muscle 
group disability is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


